Citation Nr: 9916628	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-46 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

The propriety of the initial 30 percent evaluation for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to March 
1976.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
by the RO which effectuated a November 1992 Board decision 
granting service connection for PTSD, assigning a 10 percent 
evaluation effective on November 23, 1988.  

In a March 1995 rating decision, the RO increased to 30 
percent the initial rating assigned for the service-connected 
PTSD.  

In August 1996, a hearing was conducted before this Member of 
the Board at the RO.  In January 1997, the Board remanded the 
case for additional development.

In July 1998, the Board remanded the case a second time.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has been unemployed since 1987.  

3.  The veteran's PTSD is shown to be likely manifested by 
anxiety, depression, frequent nightmares, insomnia, poor 
appetite and increased irritability that results in total 
social and industrial impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 4.7, 4.132 including Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the issue on appeal is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  



Factual background

A VA psychiatric examination and social and industrial survey 
were conducted in April and May 1989, respectively.  The 
diagnosis was that of adjustment disorder with mixed 
emotional features, and the veteran was referred to a VA 
facility for intake and evaluation.  As a result, in July 
1989, PTSD was diagnosed.  Both the April and May 1989 VA 
mental health professionals noted that the veteran had had 
many jobs over the years and that he was attempting to work 
as a self-employed vacuum salesman.  The VA social worker 
noted that the veteran could not work when he was feeling 
depressed and nervous.  His symptoms included anxiety, 
depression, frequent nightmares, insomnia, poor appetite and 
increased irritability.  

In January 1992, a panel of two VA psychiatrists examined the 
veteran.  One examiner diagnosed PTSD, chronic, moderate, and 
depression, not otherwise specified.  The other examiner 
noted that there was no evidence that the veteran was 
consciously or deliberately withholding information in order 
to get specific benefits.  The examiner diagnosed PTSD, 
anxiety-panic disorder.  The examiner noted that the veteran 
was unable to work due to his symptoms and that he was 
unemployed.  It was also noted that he was unable to function 
effectively in the social realm.  

An August 1993 VA examination was conducted by a panel of 
three mental health professionals.  PTSD was diagnosed and a 
Global Assessment of Functioning (GAF) score of 40 was 
assigned, which indicates that he was unable to work.  

In December 1993, another VA examination was conducted.  The 
examiner diagnosed PTSD, and depression and assigned a GAF 
score of 60 indicating moderate difficulty in social and 
occupational functioning.  It was noted that the veteran was 
unemployed at the time.  A VA social and industrial survey 
conducted the same month indicated that the veteran's 
complaints of PTSD symptoms appeared to be legitimate and 
that that it would have been very difficult for the veteran 
to have maintained employment.  

In June 1997, another VA examination was conducted by a panel 
of two mental health professionals.  One examiner noted that 
the veteran had moderate PTSD and assigned a GAF score of 55.  
The second examiner noted that the veteran's PTSD was 
moderate to severe and assigned a GAF score of 50, 
representing serious symptoms and an inability to keep a job.  

Private psychiatric and psychologic reports show an inability 
to work due, at least in part, to his PTSD.  

The veteran has received both VA inpatient and outpatient 
treatment for his PTSD over the years.  

The evidence from the Social Security Administration 
indicates that the veteran had been disabled since July 30, 
1987, due, at least in part, to his PTSD.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Effective on November 7, 1996, 
38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 which 
included new rating criteria for psychiatric disorders.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (1998).

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 30 
percent rating is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, with psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating is assignable when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation.

The Board has considered the opinion by the VA mental health 
professionals who assigned GAF scores of 55 and 60.  
Nonetheless, several VA mental health professionals have 
indicated that the veteran cannot work, at least in part due 
to his PTSD.  

The Board also notes that the veteran is receiving Social 
Security benefits, in part, because of the severity of his 
PTSD.  Although decisions by the Social Security 
Administration are not binding on VA, they are persuasive.  
The veteran continues to receive counseling at the local VA 
facility for his service-connected PTSD.  

In light of the various VA opinions indicating that the 
severity of the veteran's PTSD precludes employment, it is 
the Board's opinion the preponderance of the evidence 
supports the veteran's claim that he is totally disabled due 
to his PTSD.  Thus, because the veteran is unable to obtain 
or maintain employment, a 100 percent evaluation for PTSD is 
warranted.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disorders as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As supported by the Social Security 
determination, however, at no time since the veteran filed 
this claim, has his PTSD been less than totally disabling.  
Thus, the preponderance of the evidence supports an initial 
rating of 100 percent.  


ORDER

A 100 percent rating for the service-connected PTSD is 
granted.  To this extent, the appeal is allowed subject to 
the rules and regulations governing the payment of monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

